ACCEPTED
                                                                                           01-15-00185-cr
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    6/19/2015 10:13:00 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                               FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
JASON SNAVELY                             §                       6/19/2015 10:13:00 AM
                                          §                       CHRISTOPHER A. PRINE
VS.                                       §          CASE NO.     01-15-00185-CR
                                                                           Clerk
                                          §
THE STATE OF TEXAS                        §


 MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                        BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, JASON SNAVELY, appellant in the above-styled and

numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the

appellate brief, and for cause would show the Court as follows:

                                          I.

      Mr. Snavely was charged with the felony offense of aggravated assault of a

household member. On February 14, 2014, Mr. Snavely was convicted as charged

and sentenced by the jury to fifty-five (55) years imprisonment in the Institutional

Division of Texas Department of Criminal Justice.

                                          II.

      Mr. Snavely filed timely notice of appeal. Undersigned counsel, of The Harris

County Public Defender’s Office was appointed to represent Mr. Snavely on February
19, 2015.

                                         III.

      The appellate brief is due to be filed with the Court on or before June 19, 2015.

One previous extension has been requested.

                                         IV.

      Undersigned counsel has been working simultaneously on appeal in State v.

Earvin, State v. Wiggins, State v. Tavarez, State v. Phillips, State v. Means, State v.

Umanzor, and State v. Mays. Counsel is diligently working on the brief in this case,

but requests additional time for the supplementation of the record and to research

and confer with the client.

                                          V.

      This request is made not to delay the proceedings, but to ensure that Mr.

Snavely is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Mr. Snavely respectfully prays that

this motion be granted and that the Court permits an extension of time until July 20,

2015, to file the appellate brief.

                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas


                                               /s/ Daucie Schindler
                                               DAUCIE SCHINDLER
                                               Assistant Public Defender
                                               Harris County Texas
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               Daucie.Schindler@pdo.hctx.net

                                               Attorney for Appellant,
                                               JASON SNAVELY

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appellant’s

Motion to Extend Time within Which to File Appellate Brief was e-mailed to the

Appellate Division of the Harris County District Attorney’s Office on this 19th day of

June, 2015.


                                        /s/ Daucie Schindler
                                        DAUCIE SCHINDLER